DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. PGPub 2012/0315607) in view of Tani et al. (U.S. PGPub 2012/0309465).

Regarding claims 1 and 15, Shin teaches A non-transitory machine-readable medium comprising code that, when executed by one or more processors, causes the one or more processors to perform operations, the code comprising: code to receive a selection of a telephone number via detection of a touch-down event on a touchscreen of a device; (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B), thereby allowing a user (e.g., a visually challenged user) to identify the sender information through zoomed-in characters; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory and add the searched name to the sender information...; see paragraph 0041 where phone numbers on a screen (FIG. 4A), if a touch event occurs, the device focuses a region within screen where the touch event occurs, and zooms in and displays a name and phone number within the focused region...; see paragraph 0073 where touch event is maintained...; see paragraph 0081 where If it is determined in step 921 that the coordinate position of the touch event changes in the state where the touch event is maintained...)
code to determine, prior to detection of a touch-up event corresponding to the touch-down event, whether the telephone number is registered for a business messaging system; and (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone 
However, Shin does not explicitly teach code to provide a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, otherwise provide a second display element for initiating communication with the telephone number via a user messaging system.
Tani teaches code to provide a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, otherwise provide a second display element for initiating communication with the telephone number via a user messaging system. (Tani, see figs. 17 and 18 first and second displays; see paragraph 0111 where In the case where information about a telephone number or a name of the 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin and Tani to provide the technique of providing a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, otherwise provide a second display element for initiating communication with the telephone number via a user messaging system of Tani in the system of Shin in order to prevent the information about the other person or the like from being recognized by a person other than the user in the calling (Tani, see paragraph 0112).

Regarding claim 6, Shin-Tani further teaches further comprising: receiving the selection of the telephone number in response to detection of a touch-down event on a touchscreen of the device; and (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 
prior to detection of a touch-up event on the touchscreen of the device: initiating determining whether telephone number is associated with the business messaging system. (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B), thereby allowing a user (e.g., a visually challenged user) to identify the sender information through zoomed-in characters; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory and add the searched name to the sender information...; see paragraph 0041 where phone numbers 

Regarding claims 7 and 20, Shin-Tani further teaches wherein the code further comprises: code to determine, prior to determining whether the telephone number is registered for the business messaging system, whether the telephone number is associated with a contact of a user of the device based on one or more telephone numbers associated with the contact of the user; and (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B), thereby allowing a user (e.g., a visually challenged user) to identify the sender information through zoomed-in characters; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory and add the searched name to the sender information...; see paragraph 0041 where phone numbers on a screen (FIG. 4A), if a touch event occurs, the device focuses a region within screen where the touch event occurs, and zooms in and displays a name and phone number within the focused region...; see paragraph 0073 where touch event is maintained...; see paragraph 0081 
code to provide the second display element for initiating communication with the telephone number via the user messaging system, when the telephone number is associated with the contact of the user. (Tani, see figs. 17 and 18 first and second displays; see paragraph 0111 where In the case where information about a telephone number or a name of the other person (an originator) or the like and an image of a face of the other person are registered in the portable telephone, on the second liquid crystal display panel 20 of the movable display portion 2 are displayed the information about the other person, an operation key for starting a telephone call and the like...; see paragraph 0112 where is registered in the portable telephone, on the first liquid crystal display panel 10, the second liquid crystal display panel 20 and the third liquid crystal display panel 30, the information about the other person or the like is not displayed but only an image for giving a notice of an incoming call arrival and an operation key are displayed. Consequently, it is possible to prevent the information about the other person or the like from being recognized by a person other than the user in the incoming call...)

Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-Tani in view of Natter et al. (U.S. PGPub 2006/0093109).

Regarding claims 2 and 16, Shin-Tani teaches wherein the code to determine, prior to the detection of the touch-up event corresponding to the touch-down event, whether the telephone number is registered for the business messaging system 
code to determine whether the telephone number is registered for the business messaging system based on whether the telephone number is included in the list of telephone numbers. (Shin, see figs. 3-4B contact list of telephone numbers; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B), thereby allowing a user (e.g., a visually challenged user) to identify the sender information through zoomed-in characters; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the 
However, Shin-Tani does not explicitly teach code to generate an encoded identifier of the telephone number;
code to transmit the encoded identifier to a server;
code to receive, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system; and
Natter teaches code to generate an encoded identifier of the telephone number; (Natter, see figs. 3-5; see paragraph 0044 where converts the phone numbers received in the search request to a key or hash…; see paragraph 0045 where the search server 107 makes a determination as to whether the hash representing the phone number of the search request is located in the master index file 255 for the date of the search request...; see paragraph 0048 where When there are no more dates to search, the operational flow 400 continues to operation 419. At operation 419, the search server 107 returns the search results to the central server 108 having retrieved all the call records matching the search request...)
code to transmit the encoded identifier to a server; (Natter, see figs. 3-5; see paragraph 0044 where converts the phone numbers received in the search request to a key or hash…; see paragraph 0045 where the search server 107 makes a determination as to whether the hash representing the phone number of the search request is located in the master index file 255 for the date of the search request...; see paragraph 0048 where When there are no more dates to search, the operational flow 
code to receive, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system; and (Natter, see figs. 3-5 (list of phone numbers); see paragraph 0044 where converts the phone numbers received in the search request to a key or hash…; see paragraph 0045 where the search server 107 makes a determination as to whether the hash representing the phone number of the search request is located in the master index file 255 for the date of the search request...; see paragraph 0048 where When there are no more dates to search, the operational flow 400 continues to operation 419. At operation 419, the search server 107 returns the search results to the central server 108 having retrieved all the call records matching the search request...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Tani and Natter to provide the technique of generating an encoded identifier of the telephone number, transmitting the encoded identifier to a server and receiving, from the server, a response that comprises a list of telephone numbers that are associated with the encoded identifier and that are registered for the business messaging system of Natter in the system of Shin-Tani in order to reduce the time and cost to search for and retrieve communication records (Natter, see paragraph 0004).

Regarding claims 3 and 17, Shin-Tani-Natter further teaches wherein the response from the server further comprises identifying information for a business associated with the telephone number when the telephone number is registered for the business messaging system, and (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B), thereby allowing a user (e.g., a visually challenged user) to identify the sender information through zoomed-in characters; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory and add the searched name to the sender information...; see paragraph 0041 where phone numbers on a screen (FIG. 4A), if a touch event occurs, the device focuses a region within screen where the touch event occurs, and zooms in and displays a name and phone number within the focused region...; see paragraph 0073 where touch event is maintained...; see paragraph 0081 where If it is determined in step 921 that the coordinate position of the touch event changes in the state where the touch event is maintained...)
wherein the code further comprises code to display at least a portion of the received identifying information in the first display element. (Tani, see figs. 17 and 18 first and second displays; see paragraph 0111 where In the case where information about a telephone number or a name of the other person (an originator) or the like and an image of a face of the other person are registered in the portable telephone, on the second liquid crystal display panel 20 of the movable display portion 2 are displayed the 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-Tani-Natter in view of Flynn (U.S. PGPub 2015/0341752).

Regarding claims 4 and 18, Shin-Tani-Natter teaches all the features of claims 2 and 16. However, Shin-Tani-Natter does not explicitly teach wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and wherein the code to provide comprises:
code to determine whether a current location of the device is within the indicated at least one geographic area; and
code to provide the second display element for initiating communication with the telephone number via the user messaging system, when the current location is not within the indicated at least one geographic area.

code to determine whether a current location of the device is within the indicated at least one geographic area; and (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor 
code to provide the second display element for initiating communication with the telephone number via the user messaging system, when the current location is not within the indicated at least one geographic area. (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Tani-Natter and Flynn to provide the techniques of the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, determining whether a current location of the device is within the indicated at least one geographic area and providing the second display element for initiating communication with the telephone number via the user messaging system, when the current location is not within the indicated at least one geographic area of Flynn in the .

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-Tani-Natter in view of Oberoi et al. (U.S. PGPub 2012/0072261).

Regarding claims 5 and 19, Shin-Tani-Natter teaches all the features of claims 2 and 16. However, Shin-Tani-Natter does not explicitly teach wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and 
the code to provide further comprises code to provide the second display element for initiating communication with the telephone number via the user messaging system, when a randomized device identifier of the device is not included in the list of randomized device identifiers.
Oberoi teaches wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Tani-Natter and Oberoi to provide the techniques of the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system and providing the second display element for initiating communication with the telephone number via the user messaging system, when a randomized device identifier of the device is not included in the list of randomized device identifiers of Oberoi in the system of Shin-Tani-Natter in order to automate systems to efficiently conduct and reduce the cost of calling or collecting information from consumers or users (Oberoi, see paragraphs 0073-0075).

Claims 8-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. PGPub 2012/0315607) in view of Gupta et al. (U.S. PGPub 2017/0293982) further in view of Tani et al. (U.S. PGPub 2012/0309465).

Regarding claim 8, Shin teaches A device comprising: a memory; and at least one processor configured to: receive a selection of a telephone number on a device; (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B), thereby allowing a user (e.g., a visually challenged user) to identify the sender information through zoomed-in characters; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory and add the searched name to the sender information...; see paragraph 0041 where phone numbers on a screen (FIG. 4A), if a touch event occurs, the device focuses a region within screen where the touch event occurs, and zooms in and displays a name and phone number within the focused region...; see paragraph 0073 where touch event is maintained...; see paragraph 0081 where If it is determined in step 921 that the coordinate position of the touch event changes in the state where the touch event is maintained...)
However, Shin does not explicitly teach transmit an encoded identifier corresponding to the telephone number to a server;
determine whether the telephone number is registered for a business messaging system based at least in part on a response received from the server; and
Gupta teaches transmit an encoded identifier corresponding to the telephone number to a server; (Gupta, see fig. 2; see paragraph 0053 where the mobile phone number (or data encoding it) is transmitted to the wallet server 3 to cause it to 
determine whether the telephone number is registered for a business messaging system based at least in part on a response received from the server; and (Gupta, see fig. 2; see paragraph 0053 where the mobile phone number (or data encoding it) is transmitted to the wallet server 3 to cause it to interrogate a wallet database 3a that stores an association between one or more digital wallets of the wallet holder and a registered mobile phone number...; see paragraph 0054 where notify the wallet holder of a potential transaction with the merchant, for example, via an application running on the communication device 2 of the user or by a text message, which indicates that receiving the notification is a determination that the telephone number is registered)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin and Gupta to provide the techniques of transmitting an encoded identifier corresponding to the telephone number to a server and determining whether the telephone number is registered for a business messaging system based at least in part on a response received from the server of Gupta in the system of Shin in order to minimize exposures to the security risks (Gupta, see paragraph 0070).
However, Shin-Gupta does not explicitly teach provide a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, otherwise provide a second display element for initiating communication with the telephone number via a user messaging system.

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Gupta and Tani to provide the technique of providing a first display element for initiating communication with the telephone number via the business messaging system when the telephone number is registered for the business messaging system, otherwise provide a second display element for initiating communication with the telephone number via a user messaging system of Tani in the system of Shin-Gupta in order to prevent the information about the other person or the 

Regarding claim 9, Shin-Gupta-Tani further teaches wherein the response from the server further comprises a list of telephone numbers that are associated with encoded identifier and that are registered for the business messaging system. (Shin, see figs. 3-4B contact list of telephone numbers; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B), thereby allowing a user (e.g., a visually challenged user) to identify the sender information through zoomed-in characters; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory and add the searched name to the sender information...)

Regarding claim 10, Shin-Gupta-Tani further teaches wherein the response from the server further comprises identifying information for a business associated with the telephone number when the telephone number is registered for the business messaging system, and the at least one processor is further configured to: (Gupta, see fig. 2; see paragraph 0053 where the mobile phone number (or data encoding it) is transmitted to the wallet server 3 to cause it to interrogate a wallet database 3a that stores an association between one or more digital wallets of the wallet holder and a registered mobile phone number...; see paragraph 0054 where notify the wallet holder of a 
display at least a portion of the received identifying information in the first display element. (Tani, see figs. 17 and 18 first and second displays; see paragraph 0111 where In the case where information about a telephone number or a name of the other person (an originator) or the like and an image of a face of the other person are registered in the portable telephone, on the second liquid crystal display panel 20 of the movable display portion 2 are displayed the information about the other person, an operation key for starting a telephone call and the like...; see paragraph 0112 where is registered in the portable telephone, on the first liquid crystal display panel 10, the second liquid crystal display panel 20 and the third liquid crystal display panel 30, the information about the other person or the like is not displayed but only an image for giving a notice of an incoming call arrival and an operation key are displayed. Consequently, it is possible to prevent the information about the other person or the like from being recognized by a person other than the user in the incoming call...)

Regarding claim 13, Shin-Gupta-Tani further teaches wherein the at least one processor is further configured to: receive the selection of the telephone number in response to detection of a touch-down event on a touchscreen of the device; and (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B), thereby allowing a user (e.g., a visually challenged user) to identify the sender information 
prior to detection of a touch-up event on the touchscreen of the device: initiate determining whether telephone number is associated with the business messaging system. (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B), thereby allowing a user (e.g., a visually challenged user) to identify the sender information through zoomed-in characters; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory and add the searched name to the sender information...; see paragraph 0041 where phone numbers on a screen (FIG. 4A), if a touch event occurs, the device focuses a region within screen where the touch event occurs, and zooms in and displays a name and phone 

Regarding claim 14, Shin-Gupta-Tani further teaches wherein the at least one processor is further configured to: prior to determining whether the telephone number is registered for the business messaging system: determine whether the telephone number is associated with a contact of a user of the device based on one or more telephone numbers associated with the contact of the user; and (Shin, see figs. 3-4B; 7A-7B, 9A-9B; see paragraph 0035 where the device can zoom in and display sender information (i.e., a name and a phone number) (FIG. 2B), thereby allowing a user (e.g., a visually challenged user) to identify the sender information through zoomed-in characters; see paragraph 0037 where determine if the extracted phone number is a previously registered number. In a particular case where the extracted phone number is the previously registered number, the device can search a name corresponding to the corresponding phone number in a memory and add the searched name to the sender information...; see paragraph 0041 where phone numbers on a screen (FIG. 4A), if a touch event occurs, the device focuses a region within screen where the touch event occurs, and zooms in and displays a name and phone number within the focused region...; see paragraph 0073 where touch event is maintained...; see paragraph 0081 where If it is determined in step 921 that the coordinate position of the touch event changes in the state where the touch event is maintained...)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin-Gupta-Tani in view of Flynn (U.S. PGPub 2015/0341752).

Regarding claim 11, Shin-Gupta-Tani teaches all the features of claim 8. However, Shin-Gupta-Tani does not explicitly teach wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and the at least one processor is further configured to:

when the current location is not within the indicated at least one geographic area, provide the second display element for initiating communication with the telephone number via the user messaging system.
Flynn teaches wherein the response from the server further comprises an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, and the at least one processor is further configured to: (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
determine whether a current location of the device is within the indicated at least one geographic area; and (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global 
when the current location is not within the indicated at least one geographic area, provide the second display element for initiating communication with the telephone number via the user messaging system. (Flynn, see figs. 18j- 18P A location; see also figs. 18Q-18S; see paragraph 0133 where blinking glow 234 around a phone button 240 may let the user know their choice before going to the Second Call Screen (11) (FIG. 18Q). In some embodiments the phone number may be displayed. A color glow 242 may indicate distance from the user's current location; see claim 1 where Receiving, with the global positioning system receiver, a mobile device location; Transmitting, with the mobile communication device through the radio-frequency circuitry to the server, a query requesting location specific vendor information; Receiving, from said server, a result from the query with multiple vendors each having an associated vendor location...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Gupta-Tani and Flynn to provide the techniques of an indication of at least one geographic area in which the business messaging system has been activated for the telephone number, determining whether a current location of the device is within the indicated at least one geographic area and when the current .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin-Gupta-Tani in view of Oberoi et al. (U.S. PGPub 2012/0072261).

Regarding claim 12, Shin-Gupta-Tani teaches all the features of claim 8. However, Shin-Gupta-Tani does not explicitly teach wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and the at least one processor is further configured to:
when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system.
Oberoi teaches wherein the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system, and the at least one processor is further configured to: (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently 
when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system. (Oberoi, see figs. 29 and 30; see paragraph 0148 where the page displays the call list applicable to the run 2930…system selects phone numbers from the phone list in random ...does not want to call people that have been recently surveyed...multiple runs of the same poll will select a different random set of phone numbers for each run...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Shin-Gupta-Tani and Oberoi to provide the techniques of the response from the server further comprises a list of randomized device identifiers granted access to initiate communication with the telephone number via the business messaging system and when a randomized device identifier of the device is not included in the list of randomized device identifiers, provide the second display element for initiating communication with the telephone number via the user messaging system of Oberoi in the system of Shin-Gupta-Tani in order to automate systems to efficiently conduct and reduce the cost of calling or collecting information from consumers or users (Oberoi, see paragraphs 0073-0075).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:

U.S. PGPub 2015/0262188, which describes a customer service management system; and
U.S. PGPub 2010/0250929, which describes a method and apparatus for email communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MENG VANG/Primary Examiner, Art Unit 2457